 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 1 of 17 Page ID #:459




1    LAMKIN IP DEFENSE
     Rachael D. Lamkin (246066)
2    655 Montgomery St., 7th Floor
     San Francisco, CA 94111
3    916.747.6091
     RDL@LamkinIPDefense.com
4
5    Attorneys for DJ Plaintiff
     True Grit
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
      Kindred Studio Illustration and Design,
                                           )
11    LLC (aka True Grit)                  )             Case No. 2:18-cv-07661-GW-GJS
12                                         )
                     Plaintiff,            )             PLAINTIFF’S NOTICE AND
13                                         )             MOTION FOR FEES PURSUANT
14                      v.                 )             TO 35 U.S.C. § 285
                                           )
15                                         )             Hon. Gail J. Standish
16    Electronic Communication Technology, )
                                                         Hearing: 1/30/2019, 10:00 am
      LLC                                  )
17
                                           )             CR: 640
18                  Defendant.             )
                                           )
19
                                           )
20
21
22                 PLAINTIFF’S NOTICE AND MOTION FOR FEES
23         Pursuant to 35 U.S.C. § 285 and the Court’s inherent authority, Plaintiff
24   Kindred Studio Illustration and Design, LLC (d/b/a True Grit Texture Supply,
25   hereafter “True Grit”) respectfully moves for the return of its attorney’s fees.
26   ///
27   ///
28

                                       Pft’s Motion For Fees                             1
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 2 of 17 Page ID #:460



                          NOTICE OF MOTION AND HEARING
 1
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2
           PLEASE TAKE NOTICE THAT, on Wednesday January 30, 2018 at 10:00
 3
     am, or as soon thereafter as the matter may be heard in Courtroom 640, Roybal
 4
     Federal Building and United States Courthouse, 255 E. Temple St., Los Angeles,
 5
     CA, 90012, 6th Floor before the Honorable Gail J. Standish, Plaintiff will and
 6
     hereby move the Court for an Order finding Defendant liable for attorney’s fees
 7
     under 35 U.S.C. § 285.
 8
           The Motion is based on this Notice of Motion and Motion, the supporting
 9
     Memorandum of Points and Authorities, the accompanying Declarations and the
10
     exhibits thereto, all other pleadings, papers and evidence on file in this matter, and
11
     any such matters as the Court may consider at the time of the hearing on this motion.
12
           This motion is made following the conferences of counsel pursuant to L.R. 7-
13
     3 which took place on December 3, 4 and 20, 2018.
14
15
     Dated:     December 21, 2018
16
17                                          By:
                                                  Rachael D. Lamkin
18                                                Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28

                                       Pft’s Motion For Fees                                  2
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 3 of 17 Page ID #:461




1                                TABLE OF CONTENTS

2
3     I.       INTRODUCTION ……………………………………………..………….5

4     II.      LEGAL STANDARDS ……………...……………………………………5

5              A.  Prevailing Party………………………………………………………...5

6              B.   Exceptional Case ………………………………………………………6

7     III.     ARGUMENT………………………………………………………………7

8              A.  True Grit Is The Prevailing Party …………………………………...…7

9              B.   This Case Is Exceptional …………………………………………...….8

10                      i)       ECT Walks Like A Duck (Where a Predator Acts Like

11                               a Predator, it is a Predator) ……………………………8

12                      ii)      ECT’s Infringement Allegations Were Objectively

13                               Baseless …………………………………………..…10

14                      iii)     ECT Falsified Evidence to Demonstrate “Infringement”

15                      iv)      ECT’s Assertions After McKinley ………………… 14

16                      v)       Deterrence Favors Fees …………………………….. 15

17    IV.   RULE 54 REQUEST FOR BIFURCATED BRIEFING……………… ..16
18    V.       CONCLUSION ………………………………………………………….16
19
20
21
22
23
24
25
26
27
28

                                    Pft’s Motion For Fees                            3
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 4 of 17 Page ID #:462




1                                                  TABLE OF AUTHORITIES

2    Dzinesquare, Inc. v. Armano Luxury Alloys, Inc., No. CV 14-01918 JVS (JCGx), 2015 U.S. Dist.

3       LEXIS 178443 (C.D. Cal. Apr. 1, 2015).....................................................................................8

4    Eclipse IP LLC v. McKinley Equip. Corp., No. CV 14-154-GW(AJWx), 2014 U.S. Dist. LEXIS

5       125395 (C.D. Cal. Sep. 4, 2014)......................................................................................... 10, 15

6    Edekka LLC v. 3balls.com, Inc., Nos. 2:15-cv-541, 2:15-cv-585, 2015 U.S. Dist. LEXIS 168610, a
        (E.D. Tex. Dec. 17, 2015); ....................................................................................................... 10
7
     Eon-Net v. Flagstar Bancorp., 653 F.3d 1314, 1326-27 (Fed. Cir. 2011)................................ 10, 15
8
     Highway Equip. Co, Inc. v. FECO, Ltd., 469 F.3d 1027, 1035 (Fed. Cir. 2006)..................... passim
9
     Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749 (2014). ...................... passim
10
     Pragmatus Telecom LLC v. Newegg Inc., 625 F. App’x 528 (Fed. Cir. 2015).................................9
11
     Rothschild Connected Devices Innovations, LLC v. Guardian Prot. Servs., 858 F.3d 1383 (Fed.
12
        Cir. 2017 ............................................................................................................................ 10, 11
13
     S&T v. 1A Auto ............................................................................................................................ 11
14   S&T v. Hall .................................................................................................................................. 11
15   S&T v. Lens Discounters .............................................................................................................. 15
16   Shipping & Transit, LLC v. Hall Enters., No. CV 16-06535-AG-AFM, 2017 U.S. Dist. LEXIS
17      109122 (C.D. Cal. July 5, 2017 .......................................................................................... 10, 17
18   Shipping & Transit, LLC v. Hall Enters., No. CV 16-06535-AG-AFM, 2017 U.S. Dist. LEXIS
19      109122, at *24 (C.D. Cal. July 5, 2017) ............................................................................. 10, 17
20   Shipping & Transit, LLC v. LensDiscounters.com, No. 16-80980-Civ, 2017 U.S. Dist. LEXIS

21      108182 (S.D. Fla. July 10, 2017); ........................................................................................ 10,17

22   Shum v. Intel Corp., 629 F.3d 1360, 1366 (Fed. Cir. 2010). ............................................................7

23
24
25
26
27
28

                                                             Pft’s Motion For Fees                                                                  4
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 5 of 17 Page ID #:463




1       I.        INTRODUCTION

2              Although repeatedly found to be harmful to innovation and the economy,

3    patent monetization is not illegal. Although unseemly, the intentional targeting of

4    small businesses for ransom infringement rents is not alone illegal. But, the

5    assertion of spurious infringement allegations and the weaponization of weak or

6    knowingly invalid patents in order to extort small businesses—and the human beings

7    behind those businesses—violates Section 285 of the Patent Code and numerous

8    recent court decisions, including decisions that have sanctioned shell entities

9    ultimately owned by the same people that own Defendant ECT.

10             Here, ECT has asserted a package shipping notification patent against a

11   company with digital products that never ship. In so doing, it has fabricated its

12   infringement charts, and hastily served a covenant not to sue (“CNS”) when faced

13   with a declaratory judgment complaint.

14             Further, by at least 2014, ECT understood the Asserted Claim to be patent

15   ineligible. (Complaint, ¶¶55-70.) But that didn’t stop ECT, … it never has. Instead

16   of setting aside its invalid patent, ECT went underground, serving stealth C&D’s

17   upon unsophisticated entities, entities that cannot infringe their dead patent.
18   (Complaint, ¶¶19-35.) Seeking nuisance value rents (here, $12,000), ECT
19   repeatedly sought to extract money from small businesses and the people behind
20   them. These are not abstractions. The recipients of ECT’s letters are often people
21   with no exposure to the legal system. (Complaint, ¶¶47-55.) ECT’s letters and suits
22   are terrifying, as ECT intends them to be. (Id.) Even in these most jaded of times,
23   ECT’s action should offend all who value fair play, the rule of law, and the patent
24   system. The patent system was designed to encourage the “useful arts,” not to be
25   weaponized.
26             Based on the Court’s dismissal with prejudice in light of ECT’s CNS, True
27   Grit is the prevailing party under well-established law. ECT’s conduct, including
28

                                         Pft’s Motion For Fees                             5
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 6 of 17 Page ID #:464




1    the assertion of baseless infringement allegations across thousands of litigations and

2    the deep need for deterrence of future conduct warrants an award of attorney’s fees.

3       II.     LEGAL STANDARDS

4               A.  Prevailing Party

5           “Federal Circuit law defines ‘prevailing party’ for purposes of patent

6    litigation.” Shum v. Intel Corp., 629 F.3d 1360, 1366 (Fed. Cir. 2010). Discussing

7    the prevailing party standard under Fed. R. Civ. P. 54(d), the Federal Circuit has

8    stated: “For the purposes of costs and fees, there can be only one winner. A court

9    must choose one, and only one, ‘prevailing party’ to receive any costs award.”

10   Shum, 629 F.3d at 1367; see also Highway Equip. Co, Inc. v. FECO, Ltd., 469 F.3d

11   1027, 1035 (Fed. Cir. 2006) (noting Federal Circuit treats the “prevailing party issue

12   under Rule 54 and 35 U.S.C. § 285 similarly.”).

13          A party is not required to prevail on all its claims to be a prevailing party but

14   must “have received at least some relief on the merits” that “materially alter[ed] the

15   legal relationship between the parties” resulting in a direct benefit to the party

16   claiming prevailing party status. Shum, 629 F.3d at 1367-68 (addressing prevailing

17   party requirements in context of “mixed judgment case” and finding defendant that
18   avoided any “significant monetary liability” and obtained judgment with res judicata
19   effect was the prevailing party despite plaintiff's success in obtaining judgment of
20   co-inventorship on five of seven patents at issue). This may, for example, occur
21   where a court dismisses an action with prejudice following and based on execution
22   of a covenant not to sue. Highway Equip., 469 F.3d at 1035.
23              B.   Exceptional Case
24          Pursuant to 35 U.S.C. § 285 of the Patent Act, “[t]he court in exceptional
25   cases may award reasonable attorney fees to the prevailing party.” In April 2014,
26   the U.S. Supreme Court adopted a new test for Section 285 fees. See Octane Fitness,
27   LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749 (2014). Rejecting the Federal
28

                                        Pft’s Motion For Fees                                   6
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 7 of 17 Page ID #:465




1    Circuit’s more rigid test, the Supreme Court held that an exceptional case “is simply

2    one that stands out from others with respect to the substantive strength of a party’s

3    litigating position (considering both the governing law and the facts of the case) or

4    the unreasonable manner in which the case was litigated.” Id. at 1756. The Supreme

5    Court further instructed that “[d]istrict courts may determine whether a case is

6    ‘exceptional’ in the case-by-case exercise of their discretion, considering the totality

7    of the circumstances.” Id.

8           ‘In exercising that discretion, courts may consider, among other factors,

9    ‘frivolousness, motivation, objective unreasonableness (both in the factual and legal

10   components of the case) and the need in particular circumstances to advance

11   considerations of compensation and deterrence.” Octane Fitness, 134 S.Ct. at 1756

12   n.6.

13          The Supreme Court held that the moving party need only show by a

14   preponderance of the evidence that it is entitled to fees under § 285. Id. at 1758; see

15   also Dzinesquare, Inc. v. Armano Luxury Alloys, Inc., No. CV 14-01918 JVS

16   (JCGx), 2015 U.S. Dist. LEXIS 178443, at *3-4 (C.D. Cal. Apr. 1, 2015).

17      III.   ARGUMENT
18             A.  True Grit Is The Prevailing Party
19          Local Rule 54-1 provides that “[w]hen a case is dismissed or otherwise
20   terminated voluntarily, the Court may, upon request, determine the prevailing party.”
21   True Grit respectfully requests confirmation that it is the prevailing party for
22   purposes of awarding attorney fees.
23          The Federal Circuit has explicitly held that, “as a matter of patent law, the
24   dismissal with prejudice, based on [a] covenant and granted pursuant to [a] district
25   court’s discretion under Rule 41(a)(2), has the necessary judicial imprimatur to
26   constitute a judicially sanctioned change in the legal relationship of the parties”
27   sufficient to bestow “prevailing party status” on True Grit. Highway Equip. Co. v.
28

                                       Pft’s Motion For Fees                                   7
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 8 of 17 Page ID #:466




1    FECO, Ltd., 469 F.3d 1027, 1035 (Fed. Cir. 2006). That is, “where such a dismissal

2    is paired with a covenant not to sue, [the Federal Circuit] has held that the dismissed

3    party must be regarded as the prevailing party.” Pragmatus Telecom LLC v.

4    Newegg Inc., 625 F. App’x 528, 529 (Fed. Cir. 2015) (emphasis added; citing

5    Highway Equip. Co. v. FECO, Ltd., 469 F.3d 1027, 1035 (Fed. Cir. 2006)). This is

6    true even where, as here, the prevailing party is the declaratory judgment plaintiff.

7    HTC Corp. v. Tech. Props., No. 5:08-cv-00882-PSG, 2014 U.S. Dist. LEXIS 99971,

8    at *11 (N.D. Cal. July 21, 2014) (“Because the dismissal of the claims related to the

9    [asserted] patents, and the incorporated covenant not to sue, were judicially

10   sanctioned and ‘designed to be judicially enforceable.’ [the declaratory judgment

11   plaintiff] HTC is the prevailing party with respect to those claims.”)

12             B.   This Case Is Exceptional

13         Intentionally freeing courts from the “rigid” Section 285 test set forth by the

14   Federal Circuit, the Supreme Court instructed: “an ‘exceptional’ case is simply one

15   that stands out from others with respect to the substantive strength of a party’s

16   litigating position (considering both the governing law and the facts of the case) or

17   the unreasonable manner in which the case was litigated.” Octane Fitness, at 1756.
18   District courts should determine whether a case is “exceptional” in the case-by-case
19   exercise of their discretion, considering the totality of the circumstances. Id. Here,
20   True Grit seeks the return of its attorney’s fees upon five bases: (1) ECT’s predatory
21   litigation conduct; (2) the deep disparity in litigation strength among the Parties; (3)
22   ECT appears to have doctored its infringement allegations to hide actual conclusive
23   proof of non-infringement; (4) no reasonable party could have continued to assert
24   the ’261 Patent after McKinley; and (5) the necessity of deterrence.
25                i)     ECT Walks Like A Duck (Where a Predator Acts Like a Predator,
26                       it is a Predator)
27                                “When I see a bird that walks like a duck and swims like
28                                  a duck and quacks like a duck, I call that bird a duck.”

                                       Pft’s Motion For Fees                                    8
 Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 9 of 17 Page ID #:467




1                                                    Poet James Whitcomb Riley (1849–1916).

2          Courts repeatedly sanction patent-holders that engage in nuisance value rent-
3    seeking with no intention of litigating the merits. See Shipping & Transit, LLC v.
4    Hall Enters., No. CV 16-06535-AG-AFM, 2017 U.S. Dist. LEXIS 109122 (C.D.
5    Cal. July 5, 2017); Shipping & Transit, LLC v. LensDiscounters.com, No. 16-80980-
6    Civ, 2017 U.S. Dist. LEXIS 108182 (S.D. Fla. July 10, 2017); Edekka LLC v.
7    3balls.com, Inc., Nos. 2:15-cv-541, 2:15-cv-585, 2015 U.S. Dist. LEXIS 168610, at
8    *4 (E.D. Tex. Dec. 17, 2015); Eon-Net v. Flagstar Bancorp., 653 F.3d 1314, 1326-
9    27 (Fed. Cir. 2011) (affirming the district court’s finding of “indicia of extortion”
10   where a plaintiff filed over 100 lawsuits and “[e]ach complaint was followed by a
11   demand for quick settlement at a price far lower than the cost of litigation . . . .”)
12   (citation omitted); Rothschild Connected Devices Innovations, LLC v. Guardian
13   Prot. Servs., 858 F.3d 1383 (Fed. Cir. 2017) (reversing the lower court for declining
14   to award attorney’s fees).
15         The term “indicia of extortion” used by the Eon-Net trial court and repeated
16   and affirmed by the Federal Circuit is particularly apt here. In Eon-Net, the Court
17   found indicia of extortion as “[d]ozens of parties (regardless of their actual business)
18   have received the same complaint, claim chart, and settlement letter.” Eon-Net, at
19   *18. The Court noted that, given the high cost of patent litigation, “even the finest
20   patent attorney would need to think carefully before advising a client to spend
21   hundreds of thousands of dollars in litigation when a $25,000, $50,000, or $75,000
22   settlement was on the table.” Id.
23         ECT’s conduct is far worse than the plaintiff in Eon-Net, whose conduct only
24   reached 100 entities. ECT’s prosecuting attorney (Horstemeyer, who is also the
25   named inventor) was able to obtain 28 patents from the original specification.
26   (Lamkin Decl. ¶3, Exh. A). ECT has asserted 27 of those patents a total of 875
27
28

                                         Pft’s Motion For Fees                                9
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 10 of 17 Page ID #:468




1    times. And in those 875 times, ECT has never taken a case to the merits. Never.1

2    ECT has never even asserted a patent long enough to reach claim construction. Id.

3    And these are just the public records. We have no way of knowing how many secret

4    cease and desist letters ECT has served demanding nuisance value amounts such as

5    was demanded from True Grit ($15,000), but a fair estimate is in the tens of

6    thousands.

7          The Federal Circuit encourages the award of fees where, as here, ECT

8    demonstrates “a nationwide pattern” of nuisance suit litigation. See Rothschild, 858

9    F.3d at 1389-90 (reversing an award of fees where the district court had “misjudged”

10   plaintiff’s conduct in other litigation and undisputed evidence of vexatious litigation

11   warranted an exceptional case finding); see S&T v. 1A Auto, 283 F. Supp. 3d, at

12   1300 (awarding fees for a pattern of nationwide predatory litigation); see also S&T

13   v. Hall, 2017 U.S. Dist. LEXIS 109122, at *20 (awarding fees and finding it

14   “troubling that Plaintiff has repeatedly dismissed its own lawsuits to evade a ruling

15   on the merits and yet persists in filing new lawsuits advancing the same claims.”)

16         The Federal Circuit admonishment to weigh litigation conduct outside of any

17   particular litigation stands to reason; the legal system was designed to resolve
18   legitimate disputes, not to be weaponized by rent-seekers extorting nuisance value
19   settlements from people that cannot afford to defend themselves. And while any
20   one particular litigation might not on its own raise to the level of exceptionality, a
21   pattern of assertion and dismissal across litigations suggests an abuse of the legal
22   system.
23                ii)     ECT’s Infringement Allegations Were Objectively Baseless
24         Courts have generally awarded attorneys’ fees in patent cases when the
25
     1
       Three of those patents were invalidated at the pleading stage under Section 101.
26   Eclipse IP LLC v. McKinley Equip. Corp., No. CV 14-154-GW(AJWx), 2014 U.S.
27   Dist. LEXIS 125395 (C.D. Cal. Sep. 4, 2014). But the Defendant, and not ECT,
28   forced the decision on the merits.

                                       Pft’s Motion For Fees                                  10
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 11 of 17 Page ID #:469




1    alleged infringement claims are frivolous or objectively unreasonable. See Octane

2    Fitness, at 554; Rothschild, 858 F.3d, at 1388; 1A Auto, 283 F. Supp. 3d, at 1297.

3    Here, ECT’s infringement allegations are unquestionably frivolous.

4          On August 11, 2018, True Grit received an email directed to “Corporate”

5    through the account for customer contacts on the Shopify platform. That email is

6    copied into the Complaint at paragraph 14 (“Complaint, ¶14). (Fairclough Decl.,

7    ¶4.) Mr. Fairclough believed the email was phishing given that it was addressed to

8    “Corporate” and seemed to be a mass email. (Id., at 54.) But, concerned about the

9    legal ramifications of not responding if the mail was genuine, Mr. Fairclough

10   responded to ECT as follows, “I received your note however the letter mentioned

11   was not attached. Please forward at your convenience.” (Id., at ¶6). On that same

12   day, ECT responded, “Please see attached also sent via courier. ECT can offer

13   settlement for $12,000 and is open to a counter to reach an expedited resolve.” (Id.,

14   at ¶6, emphasis added). This alone demonstrates the nuisance value of the suit.

15   Without even considering True Grit’s revenue for the accused products, ECT offered

16   $12,000 to resolve the matter sight unseen.

17         On August 15, 2018, True Grit received an infringement letter from ECT,
18   attaching an infringement chart. (Dkt. No. 1-3.) Although not a patent attorney, Mr.
19   Fairclough was puzzled by the chart’s repeated mention of words like “shipping”
20   and “stop location”. (Fairclough Decl., ¶¶9-14.) True Grit sells, as a digital
21   download, an authoring tool that allows other designers to employ a unique textured
22   design aesthetic that Mr. Fairclough developed over decades. By way of example,
23   the following illustration done by Mr. Fairclough appeared in Rolling Stone
24   Australia’s 2017 review of the ‘Prisoner” Ryan Adams album:
25
26
27
28

                                      Pft’s Motion For Fees                               11
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 12 of 17 Page ID #:470




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15         True Grit’s design tools allow other designers to employ Andrew’s acclaimed
16   aesthetic by purchasing a digital tool delivered via download. There is no way to
17   receive these tools via physical delivery (e.g., truck or package delivery of any type).
18         It is beyond reasonable dispute that the Asserted Claim covers physical
19   delivery:
20         11. An automated notification system, comprising:
21
                  one or more transceivers designed to communicate data;
22
23                one or more memories;

24                one or more processors; and
25
                  computer program code stored in the one or more memories and
26                executed by the one or more processors, the computer program code
27                comprising:
28

                                       Pft’s Motion For Fees                              12
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 13 of 17 Page ID #:471




1                 code that enables a first party associated with a personal
                  communication device (PCD) to input or select authentication
2                 information for use in connection with a subsequent notification
3                 communication session involving advance notice of a delivery or
                  pickup of a good or service at a stop location by a mobile thing
4                 (MT);
5
                  code that causes storage of the authentication information;
6                 code that monitors location or travel information in connection with
7                 the MT;

8                 code that causes initiation of the notification communication session to
9                 the PCD with the one or more transceivers, in advance of arrival of the
                  MT at the stop location, based at least in part upon the location or
10                travel information associated with the MT;
11
                  code that, during the notification communication session, provides the
12                authentication information to the PCD that indicates to the first party
13                that the notification communication session was initiated by an
                  authorized source; and
14
15                code that, during the notification communication session, enables the
                  first party to select whether or not to engage in a communication
16                session with a second party having access to particulars of the pickup
17                or delivery.
18   (Asserted Patent, Claim 11, ECT Infringement Chart, Dkt. No. 1-3.)
19         There is simply no reasonable basis to conclude that electronic transfer of a
20   digital file can meet any of the above-highlighted requisite limitations of the
21   Asserted Claim. ECT’s frivolous infringement allegations merit an award of
22   attorney’s fees.
23         ECT’s allegations are so baseless that as soon as True Grit filed its declaratory
24   judgment complaint, ECT offered True Grit a covenant not to sue for free, making
25   clear that, once again, ECT had no intention of litigating the merits of its
26
27
28

                                       Pft’s Motion For Fees                               13
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 14 of 17 Page ID #:472




1    infringement allegations.2

2          Each of the two examples of improper conduct above are sufficient to award

3    attorney’s fees. See S&T v. Lens Discounters, at *4. But ECT’s brazen conduct

4    exceeds your garden variety litigation misconduct.

5                 iii)     ECT Falsified Evidence to Demonstrate “Infringement”

6          Not only are ECT’s infringement allegations frivolous, they appear to be

7    fabricated. There is no evidence that ECT ever ordered an Accused Product as part

8    of a pre-suit investigation. (Fairclough Decl., ¶15.) This too weighs in favor of an

9    award of attorney’s fees. See Eon-Net, 2010 U.S. Dist. LEXIS 143114, at *16 (aff’d

10   Eon-Net LP v. Flagstar Bancorp, 653 F.3d 1314 (Fed. Cir. 2011)). Instead, ECT

11   appears to have used screenshots from True Grit’s Frequently Asked Questions

12   (“FAQ”) exemplars, and then carefully edited out the “digital download” language

13   from those FAQ exemplars to create the images in ECT’s infringement chart.

14   (Fairclough Decl., ¶¶16-19, Dkt. No. 1-3, at 8 of 11.)    That is, the evidence

15   suggests that ECT both (1) knows that the accused product is a digital download and

16   can’t infringe, (2) but nonetheless doctored images on True Grit’s website to

17   circumvent clear evidence of non-infringement.
18                iv)      ECT’s Assertions After McKinley
19         In 2014, Judge Wu found patent ineligible all asserted claims in three patents
20   belonging to the same family as the patent at-issue here. Eclipse IP LLC v.
21   McKinley Equip. Corp., No. CV 14-154-GW(AJWx), 2014 U.S. Dist. LEXIS
22   125395 (C.D. Cal. Sep. 4, 2014). Indeed, the Asserted Patent shares the same
23   specification as the claims found to be patent ineligible in McKinley and the claims
24   of the Asserted Patent are indistinguishable from the claims found to be patent
25
     2
      Although ECT suggested a CNS early in the case, it did not provide a CNS until
26   October 22, 2018. And even then, True Grit believed that the CNS was not
27   sufficiently broad and ECT refused to compensate True Grit for the unnecessary
28   attorney’s fees already paid.

                                       Pft’s Motion For Fees                            14
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 15 of 17 Page ID #:473




1    ineligible in McKinley. The claims and the specification of the Asserted Patent and

2    the McKinley patents (again, sharing the same specification) share the same fatality:

3    “the claims, read in light of the specification, were deliberately drafted to recite

4    hardware in only the most generic sense.” McKinley, at *20. No reasonable litigant

5    could think the claims of the Asserted Patent survive McKinley.

6          Asserting Claims that any reasonable litigant would understand to fail the

7    Section 101 calculus should suggest—even absent the above conduct—attorney’s

8    fees are appropriate. See Edekka, at *13. Rather than acknowledge the effect of the

9    McKinley decision on the Asserted Patent, ECT pressed forward with continued

10   infringement allegations and rent seeking. Attorney’s fees are warranted. See id.

11                v)     Deterrence Favors Fees

12         The Supreme Court also asks courts to consider whether deterrence is needed

13   in their Section 285 calculus. Octane Fitness, 554 n.6 (citing Fogerty v. Fantasy,

14   Inc., 510 U.S. 517 (1994)). ECT has gotten away with 875 predatory litigations and

15   an unknown but likely vast number of secret cease and desist extortions. It’s

16   important at this stage—frankly any stage—to remember that patent enforcement

17   actions against small companies are actions against people. In fact, in depth
18   reporting on the owners of ECT, Jones, Sirianni, and Horstemeyer, suggests that
19   these individuals intentionally target small businesses—and the people behind
20   them—because small business owners are more likely to be scared, intimidated, and
21   ultimately succumb to the targeted extortion. (See Complaint, ¶¶47-54.) That is
22   certainly the case with Mr. Fairclough, who was “devastated” by ECT’s
23   infringement allegations, fearing for the future viability of his company. (Fairclough
24   Decl., ¶¶21-23.) Ultimately, the only reason Mr. Fairclough didn’t pay ECT was
25   because his own research revealed the activity of the ECT owners across thousands
26   of litigations (as Shipping and Transit, LLC, ArrivalStar S.A., Melvino
27   Technologies Limited, Eclipse IP, Motivational Health Messaging, and ECT) and
28

                                        Pft’s Motion For Fees                               15
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 16 of 17 Page ID #:474




1    outrage overrode his fear.

2       IV.   RULE 54 REQUEST FOR BIFURCATED BRIEFING

3              Pursuant to Fed. R. Civ. P. 54(d)(2)(C), True Grit respectfully requests that

4    the Court decide only liability for attorney fees at this time. True Grit requests that

5    briefing regarding the amount and reasonableness of its attorney fees be set for a

6    later date– a procedure the Court has allowed in prior cases. See, e.g., Universal

7    Electronics, Inc. v. Universal Remote Control, Inc., No. 12-cv-329, 2015 U.S. Dist.

8    LEXIS 91403, at *25-26 (C.D. Cal. Mar. 10, 2015); Shipping & Transit, LLC v. Hall

9    Enters., No. CV 16-06535-AG-AFM, 2017 U.S. Dist. LEXIS 109122, at *24 (C.D.

10   Cal. July 5, 2017). Bifurcation under Rule 54(d)(2)(C) will enable the Parties to

11   tailor their evidentiary presentation to the Court’s liability decision, thus

12   streamlining the process and avoiding unnecessary expenditures of resources and

13   paperwork. Accordingly, this brief does not address the amount or reasonableness

14   of True Grit’s attorney fees. True Grit stands ready to provide further briefing and

15   evidence on such issues once instruction is received from the Court.

16      V.        CONCLUSION

17             We live in jaded times, where online investors make fun of “bag holders,”
18   where all is fair in love and venture capital. But there is still a line between right
19   and wrong, and the direct result of failing to sanction entities like ECT is more
20   predatory patent assertions. Against People. Real people. ECT’s conduct
21   necessitates sanction else invites further predation.
22             True Grit need only show by a preponderance of the evidence that it is entitled
23   to fees under § 285. True Grit respectfully asks this Court for an order determining
24   said burden to be met and awarding further briefing on the amount and
25   reasonableness of fees.
26
27
28

                                          Pft’s Motion For Fees                                16
Case 2:18-cv-07661-GJS Document 37 Filed 01/04/19 Page 17 of 17 Page ID #:475




 1                                                 Respectfully submitted,

 2
 3
 4                                                 Rachael D. Lamkin

 5                                                 Attorneys for DJ Plaintiff
                                                   True Grit
 6
 7
 8
 9                            CERTIFICATE OF SERVICE
10         On this date, December 21, 2018, the following documents were served upon
11   Eloqui’s counsel of record through the Court’s ECF system:
12
        PLAINTIFF’S NOTICE AND MOTION FOR FEES PURSUANT TO 35
13                            U.S.C. § 285
14
15
16                                                          Rachael D. Lamkin
                                                            LAMKIN IP DEFENSE
17
                                                            655 Montgomery St., 7th Floor
18                                                          San Francisco, CA 94111
19
20
21
22
23
24
25
26
27
28

                                    Pft’s Motion For Fees                                   17
